Case 4:15-cv-02155 Document 258 Filed on 03/20/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 20, 2019
                                                                David J. Bradley, Clerk
Case 4:15-cv-02155 Document 258 Filed on 03/20/19 in TXSD Page 2 of 2
